180 F.2d 888
REGANv.PAPAGIANAKIS et al.
No. 5998.
United States Court of Appeals Fourth Circuit.
Argued March 7, 1950.
Decided March 10, 1950.

Albert E. Reitzel, Assistant General Counsel, U. S. Immigration and Naturalization Service, Washington, D. C. (George R. Humrickhouse, U. S. Attorney, Richmond, Va., and John P. Harper, Assistant U. S. Attorney, Norfolk, Va., on brief) for Appellant.
J. L. Morewitz, Newport News, Va. (Burt M. Morewitz and Morewitz & Morewitz, Newport News, Va., on brief) for Appellees.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the court below in a habeas corpus proceeding directing that an alien seaman be discharged from the custody of the United States Immigration Inspector at Norfolk, Virginia. The order of the court was based upon a finding by the judge that the order of the Immigration Inspector was not supported by substantial evidence. We think that the finding of the judge was unquestionably correct; and it therefore becomes unnecessary to decide whether the order of the Immigration Inspector was not void on the additional ground that there was failure to comply with the requirements of the Administrative Procedure Act, which would seem to be applicable under the principles laid down by the Supreme Court in Wong Yang Sung v. McGrath, 70 S.Ct. 445.


2
Affirmed.